DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-20 are pending for examination.

Information Disclosure Statement
3.    The Information Disclosure Statement (IDS) submitted on 12/04/2020 have been considered by the examiner and made of record in the application file.

Priority
4.     Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. The present application is a continuation of prior Application No. 16/713,401, filed on December 13, 2019, now U.S. Patent No. 10,878,911, issued on December 29, 2020, which is a continuation of prior Application No. 16/165,660, filed on October 19, 2018, now U.S. Patent No. 10,510,415, issued on December 17, 2019, which claims priority to International Application No. PCT/CN2018/104801, filed on September 10, 2018.

Specification
5.   The Applicant is required to insert a U.S. Patent No. 10,878,911, of its application number 16/713,401, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section. See 37 CFR 1.78 and MPEP § 201.11.

Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.     Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,878,911 (hereinafter “Patent’911”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’911 as follows:
Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘911 such as “A memory device, comprising: one or more peripheral devices; a plurality of memory strings disposed above the one or more peripheral devices; one or more interconnect layers sandwiched between the one or more peripheral devices and the plurality of memory strings; and first and second sets of conductive lines vertically distanced from opposite ends of the plurality of memory strings”.
            Claim 13 of the instant application is anticipated and having the same scope of invention by claim 13 of Patent‘911 such as “A method for forming a memory device, comprising: forming a plurality of memory strings on a first substrate; Atty. Dkt. No. 4123.0530003- 28 - forming a first set of conductive lines electrically coupled to one or more first interconnect layers; forming one or more second interconnect layers over a second substrate; and bonding the first substrate with the second substrate at a bond interface between the one or more first interconnect layers and the one or more second interconnect layers”.
           Claims 2-12 and 14-20 of the instant application are anticipated and having the same scope of invention by claims 2-12 and 14-20 of Patent‘911, respectively.
8.     Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,510,415 (hereinafter “Patent’415”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’415 as follows:
            Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘415 such as “A memory device, comprising: one or more peripheral devices; a plurality of memory strings disposed above the one or more peripheral devices; one or more interconnect layers sandwiched between the one or more peripheral devices and the plurality of memory strings; and first and second sets of conductive lines vertically distanced from opposite ends of the plurality of memory strings”.
           Claim 13 of the instant application is anticipated and having the same scope of invention by claim 16 of Patent‘415 such as “A method for forming a memory device, comprising: forming a plurality of memory strings on a first substrate; Atty. Dkt. No. 4123.0530003- 28 - forming a first set of conductive lines electrically coupled to one or more first interconnect layers; forming one or more second interconnect layers over a second substrate; and bonding the first substrate with the second substrate at a bond interface between the one or more first interconnect layers and the one or more second interconnect layers”.         
           Claims 2-12 and 14-20 of the instant application are anticipated and having the same scope of invention by claims 1-20 of Patent‘415. 
           
Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827